DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The rejection of claim(s) 1-4 and 11-13 under 35 U.S.C. 102a1 as being anticipated by Guo et al. (J Appl Phys, Vol 111, pp 024503-1 to 024503-7, Jan 2012) is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 2016/0068778).
Conley et al. disclose a lubricant for a magnetic recording medium having the following structure:

    PNG
    media_image1.png
    290
    493
    media_image1.png
    Greyscale

The end segment reads on the compound of claim 1 wherein D is formula 6 (with r=0).  Conley’s PFPE backbone reads on segment B, formula 3. This compound differs from the claimed compound in that the inner attachment segments of Conley (corresponding to the claimed A group) have two polar groups (OH in this case) instead of the single polar groups that is now claimed. 
However, Conley et al. teach that both the end segments and inner attachment segments are formed by reacting groups having one or more reactive functional groups – see description of the synthetic route in paragraphs [0063]-[0084], especially para [0074] and [0084] and Fig 4.  While a specific example is not given, the reference makes clear that a single reactive functional group present on at least one end segment (402) of the PFPE precursor (401) is suitable.  The reference states that the end segments of a given PFPE precursor need not be the same (see last 4 lines of para [0074]).
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a multidentate lubricant compound similar to that shown in Fig 2B but with only a single OH functional group on each side of the central -CF2CF2CF2- group of Conley’s inner attachment group.  Such a compound could reasonably be made via a PFPE precursor compound ((401) as shown in Fig 4) having one end segment (402) as follows:   
    PNG
    media_image2.png
    80
    101
    media_image2.png
    Greyscale

and the other end segment (402) having only a single end group selected from the group of suitable reactive functional groups taught in para. [0074].  A reaction between this precursor (401) and the coupling agent (412) specifically disclosed by Conley in para. [0084], would be expected to yield a lubricant compound that reads on claim 1
With regard to claim 2, Conley discloses formation of a lubricant compound via a coupling group having the structure as follows:

    PNG
    media_image3.png
    72
    251
    media_image3.png
    Greyscale
(see para [0084]).
This coupling agent reacts with the above described PFPE precursors to produce a compound with a central -CH2CF2CF2CF2CH2- group bonded via a terminal functional group of the end segment of the pfpe precursor.  Thus, a compound having at least one carbon atom between the central -CF2CF2CF2- linking group and the perfluoropolyether chain would have been obvious.
With regard to claim 4, Conley et al. disclose the use of PFPE backbone precursors having a molecular weight in the range of 300-5000 amu.  Two PFPE precursors are joinded via linking group for form the desired multidentate lubricant compound and thus, the expected approximate MW would be in the range of 600-10000 amu.
With regard to claims 11 and 14-15 are met for the foregoing reasons.
With regard to claim 12, see para [0050].
With regard to claim 13, see para [0117]

Allowable Subject Matter
Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art to Conley et al. (US 2016/0068778) discloses perfluoropolyether lubricant compounds that are similar in structure to the claimed compounds but fails to disclose the specific group A as claimed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thur and Fri 9-1pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785